Citation Nr: 0403713	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  98-18 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
December 1996, including service in the Persian Gulf War.

This matter came before the Board of Veterans' Appeals 
(Board) from a September 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia that, in relevant part, denied the veteran's claim of 
entitlement to service connection for a right shoulder 
disability.  The veteran perfected a timely appeal of this 
determination to the Board.

In September 2001, the veteran, accompanied by his 
representative, offered testimony at a hearing held before 
the undersigned Veterans Law Judge (formerly known as a 
member of the Board) at local VA office.  

In December 2001, the Board remanded the case to the RO for 
further development.  The case is once again before the Board 
for appellate consideration.


FINDINGS OF FACT

1.  Service connection is in effect for degenerative disc 
disease of the cervical spine with radiculopathy of the right 
upper extremity (cervical spine disability), which is 
evaluated as 40 percent disabling.

2.  The evidence of record shows that the veteran does not 
have a presently existing right shoulder disability.


CONCLUSION OF LAW

A right shoulder disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.102, 3.303 (2003)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined the VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  

By way of the appealed rating decisions (dated September 1997 
and January 1999), the statement of the case (dated September 
1998), the supplemental statements of the case (dated 
November 1999, August 2000, and July 2003), and by VA letters 
dated in December 2001 and May 2003, the RO advised the 
veteran and his representative of the basis law and 
regulations governing claims for service connection and the 
bases for the denial of the claim for a right shoulder 
disability.  These documents specifically informed the 
veteran of the cumulative evidence already having been 
previously provided to VA, or obtained by VA on his behalf.  
Specifically, by way of the VA letters dated in December 2001 
and May 2003, VA advised the veteran and his representative 
of the information and evidence not of record that was 
necessary to substantiate his claim for service connection.  
In the discussions contained in the letters, the veteran was 
effectively furnished notice of the types of evidence that he 
needed to send to VA in order to substantiate his claim, as 
well as the types of evidence that VA would assist him in 
obtaining.  In addition, he was informed of his 
responsibility to identify, or to submit directly to VA, 
medical evidence of a current disability, evidence of a 
disease of injury in service, and medical evidence of a link 
between his current disability and service.  Furthermore, in 
the December 2001 letter, the RO specifically advised the 
veteran that he had the right to submit all evidence in his 
possession that pertained to his right shoulder claim.  
Following the development of additional evidence, the RO then 
furnished the veteran a supplemental statement of the case in 
July 2003, which reflect a re-adjudication of his claim for 
service connection for a right shoulder disability.

For the above reasons, the Board finds that the RO's notices 
in December 2001 and May 2003 substantially comply with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying the evidence to substantiate the 
claim and the relative duties of the VA and claimant to 
obtain evidence); Charles v. Prinicpi, 16 Vet. App. 270 
(2002) (identifying the document that satisfies VCAA notice); 
and Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 
13, 2004) (preajudicatory notice and the content of the 
notice requirement, pertaining "any evidence" in the 
claimant's possession or a similar request to that effect).

Thus, given the fact that the September 1997 rating decision 
pre-dated the enactment of the VCAA, the Board finds that any 
potential defect created by such an adjudication was properly 
cured when the RO furnished the veteran the letters in 
December 2001, and in May 2003, with subsequent re-
adjudication of his claim for service connection for a right 
shoulder disability, in July 2003, in response to the passage 
of the VCAA.

Also as to the VCAA notice requirement, the Veterans Benefits 
Act of 2003, P.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified in part at 38 U.S.C.A. § 5103) 
authorizes the Secretary of VA to make a decision on a claim 
before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA in less than the statutory one-year period.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, 7008, 7009, 7 010 (Fed. Cir. Sept. 22, 2003).  For 
these reasons, no further procedural development is required 
to comply with the duty to notify under the VCAA.

Furthermore, throughout this appeal process, VA has made 
reasonable efforts to obtain relevant records in support of 
the veteran's claim.  Specifically, the information and 
evidence that have been associated with the claims folder 
consist of the veteran's service medical records, post-
service medical records, including VA examinations in May 
1997, May 2000 and June 2003, as well as private examinations 
in September 1997, December 1998 and April 1999, in addition 
to the veteran's sworn testimony presented at the hearings 
before the RO and the Board.

Under the circumstance, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time.  
No additional remand of the case to the RO for further 
assistance to the veteran in the development of his claim (as 
required by the VCAA) or to give the representative another 
opportunity to present additional evidence and/or argument, 
is required.  Bernard v. Brown, 4 Vet. App. 384 (1993).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
extensive record on appeal demonstrates the futility of any 
further evidentiary development and there is no reasonable 
possibility that further assistance would aid the veteran in 
substantiating his claim.  No further notice or assistance to 
the veteran is required to fulfill VA's duty to assist him in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).

Background

The veteran contends that service connection is warranted for 
right shoulder disability because he has suffered from right 
shoulder problems since injuring his neck and shoulder during 
service in November 1992.  In support, he maintains that 
since his injury he has had chronic and recurrent right 
shoulder pain.  The record reflects that service connection 
was granted for an injury to the veteran's neck and spine 
that was sustained in the same incident that he asserts 
caused his right shoulder injury.  

The service medical records confirm that the veteran 
sustained an injury to his neck and shoulder area while 
playing football in November 1992.  The service medical 
records from November 1992 indicate that the veteran fell on 
his right shoulder during the game after which he complained 
of pain in his back, neck and right shoulder.  At the time, 
an examination revealed that his right shoulder was within 
normal limits.  Subsequent in-service medical records reflect 
that the veteran continued to complain of pain in his right 
shoulder and was diagnosed in January and February 1996 with 
possible right rotator cuff strain and partial rotator cuff 
tear.  X-rays of the right shoulder taken at the time were 
found to be normal and the shoulder joint was found to be 
stable with no atrophy.  Examinations of the veteran in June 
and September 1995 and also in September 1996 indicated the 
possibility of impingement syndrome right shoulder, 
myofascial pain syndrome and right shoulder arthritis.  

In December 1996, the month of his discharge from active 
duty, the veteran filed a claim of service connection for 
neck injury, right shoulder injury, right upper back injury 
and asthma.  In an effort to assist the veteran, in May 1997, 
he was afforded a VA compensation and pension examination.  
During the general medical examination, the veteran reported 
having pain in his right shoulder.  Upon examination the 
veteran was found to have no joint deformities with no sulcus 
sign of the right shoulder.  Shoulder forward elevation and 
abduction were 180 degrees bilaterally, and internal and 
external rotation of the shoulders was 90 degrees, 
bilaterally.  The veteran was able to perform back scratching 
with both hands.  Deep tendon reflexes of the upper 
extremities were essentially normal and the veteran's motor 
strength of the upper limbs was excellent.  X-rays taken at 
the time showed normal right shoulder.  The veteran was 
diagnosed with right shoulder arthralgia.

In a September 1997 rating decision, the RO granted service 
connection for degenerative disc disease of the cervical 
spine and assigned an initial 10 percent evaluation for the 
condition under Diagnostic Code 5293, effective December 23, 
1996, but denied service connection for a right shoulder 
condition.  In denying the veteran's claim of service 
connection for right shoulder disability, the RO explained 
that the records showed that the veteran suffered a fall 
injury to the right shoulder and that his complaints of 
chronic right shoulder pain followed.  The RO noted that the 
May 1997 VA examination report showed that that veteran had 
full functional ability in the right shoulder with flexion 
and abduction to 180 degrees, and internal/external rotation 
to 90 degrees and could perform back scratching without 
difficulty.  In addition, the RO pointed out that the X-rays 
of the veteran's right shoulder revealed no abnormality.  The 
RO found that there was no current evidence of impairment or 
residuals that was linked to the veteran's active duty 
service.

In September 1998, the veteran filed a Notice of Disagreement 
(NOD) and the RO thereafter associated with the claims file 
private treatment records, dated from September 1997 to 
December 1998, which indicate that the veteran was seen for 
complaints of chronic right shoulder and neck pain.  The 
records also show that the veteran had full range of motion 
of the shoulder but had limited and decreased range of motion 
of the neck in flexion, extension, and lateral rotation.  X-
rays of the shoulder were negative, but X-rays of the spine 
revealed degenerative disease.  Further X-rays taken in 
December 1998 disclosed a reversed cervical curve of 5 
degrees, degeneration of multiple disc levels of the lower 
cervical spine, scapulae unleveling of 23mm, and an upper 
cervical misalignment in the atlas/axis area.  The veteran's 
symptoms of neck, head, and shoulder pain were then diagnosed 
as degeneration of cervical IVD (intervertebral disc 
syndrome) and thoracic pain; the veteran was not diagnosed as 
having a right shoulder disability.  

In December 1998, the veteran testified at a hearing 
conducted before a hearing officer at the RO.  In support of 
the veteran's claim, his representative asserted that the May 
1997 VA examination was inadequate because the examiner who 
performed the examination had not reviewed his medical 
records.  The veteran testified that he injured his neck and 
right shoulder while playing football during service in 1992 
and that he had suffered from chronic neck and right shoulder 
problems since that time.  The veteran also stated that his 
right shoulder disability was secondary to his service-
connected cervical spine disability.  At the close of the 
hearing, in light of the veteran's complaints and testimony, 
the hearing officer indicated that another VA examination was 
warranted.

In a January 1999 rating decision, the RO continued the 
denial of service connection for right shoulder disability, 
noting that all radiological studies of the veteran's right 
shoulder were normal and that the medical examinations showed 
no clinical abnormality.  

In connection with his appeal, the RO also associated 
additional medical records, dated from October 1996 to May 
2000.  These records indicate that the veteran continued to 
be seen for complaints of chronic right shoulder and neck 
pain.  An MRI of the veteran's right shoulder performed in 
February of 1999 showed normal rotator cuff without evidence 
of a tear or significant tendinitis, no subacromial spur, 
mild hypertrophic AC (acromioclavicular) joint arthropathy 
not indenting the cuff with the shoulder at rest, no 
significant infusion, and no acute bone or right shoulder 
abnormality.  An April 1999 upper thoracic X-ray indicated 
right shoulder instability.  In addition, an examination of 
the veteran's right shoulder in May 2000 revealed that 
flexion and abduction were both to 180 degrees and that 
external and internal were both to 90 degrees, with some pain 
felt in full abduction and external rotation.  The examining 
physician noted radiculopathy, with neck pain radiating into 
the veteran's right shoulder with cervical and range of 
motion testing of the shoulder.  

In an August 2000 rating decision, the RO increased the 
evaluation of the veteran's cervical spine disability to 40 
percent under Diagnostic Code 5293, effective November 27, 
1998.

As noted in the introduction, in September 2001 the veteran 
testified at a hearing before the undersigned Veterans Law 
Judge.  During the hearing, he reiterated that he hurt his 
right shoulder while playing football during service, which 
was the same incident in which he had sustained his chronic 
cervical spine disability.  In addition, he reported that he 
had continued to have right shoulder problems since that 
time.  The veteran also noted that he received treatment, 
including physical therapy, for his right shoulder while on 
active duty, and testified that he was diagnosed during 
service as having right shoulder impingement syndrome.  
Finally, the veteran indicated that he had not received any 
recent care for his right shoulder.

In a December 2001 decision, the Board remanded this case to 
the RO for further development, which specifically included 
obtaining any pertinent, outstanding medical records, and 
scheduling the veteran for an orthopedic examination to 
determine whether the veteran had a separate right shoulder 
disability or rather whether his shoulder pain was a 
manifestation his service-connected cervical spine 
disability.  

Additional medical records associated with the claims file 
dated from February and March 2003 do not reflect complaints 
or treatment of right shoulder problems.

In compliance with the Board's remand instructions, in June 
2003, the veteran was provided an orthopedic examination and 
bone scan.  The examiner reviewed the veteran's records and 
reiterated the veteran's medical history, which included 
complaints of right shoulder pain after suffering a football 
injury in 1992.  The examiner noted that the veteran's pain 
was located at the nape of the neck in the region of the 
scapula and on top of the shoulder.  On examination, the 
veteran was found to have no wasting of the right shoulder 
musculature with full range of motion and abduction to 180 
degrees.  His forward flexion and backward extension were 
normal, with rotation on the right side to 80 degrees, the 
same as for the left side.  The examiner noted, however, that 
the veteran exhibited discomfort at the extremes of the 
rotation.  Finally the examiner noted that the veteran's 
shoulder had been X-rayed over the years, and that he had 
also had an MRI of the right shoulder, all of which were 
normal.  An X-ray and bone scan taken in connection with the 
examination similarly disclosed no abnormalities.  The 
examiner indicated that there were no positive findings 
relating to the veteran's right shoulder, except for some 
discomfort on the extremes of rotation.  The examiner 
concluded that because there was no significant shoulder 
problem, the veteran's right shoulder and arm discomfort was 
coming from his neck.  

In a July 2003 rating decision that was issued as part of the 
July 2003 Supplemental Statement of the Case, the RO 
confirmed and continued the denial of service connection for 
right shoulder disability, citing much of the evidence set 
forth above and reasoning that the most recent VA treatment 
records and the June 2003 VA examination report did not show 
that the veteran has a separate disability of the right 
shoulder.  Specifically, the RO cited the most recent VA 
examiner's assessment that there is no evidence of a 
significant shoulder problem and that the veteran's right 
shoulder and arm discomfort is attributable to his service-
connected cervical spine condition.  

In November 2003 written argument, the veteran's 
representative argues that the evidence indicates a 
disability of the right shoulder separate from the veteran's 
service-connected cervical spine injury and points 
specifically to the January and February 1996 diagnosis of 
rotator cuff strain and rotator cuff tear.  The veteran's 
representative contends that a preponderance of the evidence 
is in the veteran's favor, or at the very least is in 
equipoise, and therefore the veteran should be given the 
benefit of the doubt and service connection granted for his 
claim of right shoulder disability.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, for 
certain chronic diseases, including arthritis, a presumption 
of service connection arises if the disease is manifested to 
a degree of 10 percent within a prescribed period following 
discharge from service; the presumptive period for arthritis 
is one year.  

Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  In determining whether 
service connection is warranted for a disability, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  The United States Court of Appeals for 
Veterans Claims (Court), has also declared that in 
adjudicating a claim the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  Where, as here, 
the Board is presented with conflicting medical evidence, it 
is free to favor one medical opinion over another, provided 
it offers an adequate basis for doing so.  Evans v. West, 12 
Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  The Board notes that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) and the 
Court have both specifically rejected the "treating 
physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. 
Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Instead, the Court, offered guidance on the assessment of the 
probative value of medical opinion evidence, instructed that 
such assessment should be based on (i) the medical expert's 
personal examination of the patient, (ii) the physician's 
knowledge and skill in analyzing the data, and (iii) the 
medical opinion that the physician reaches.  Guerrieri, 4 
Vet. App. at 470-71.

After a careful review of the medical and lay evidence, the 
Board finds that the preponderance of the evidence shows that 
the veteran does not have a right shoulder disability, and 
thus his claim must be denied.

In reaching this determination, the Board acknowledges that 
the veteran's service medical records show possible diagnoses 
of impingement syndrome of the right shoulder, myofascial 
pain syndrome and right shoulder arthritis.  In addition, a 
May 1997 VA examination reflects a diagnosis of right 
shoulder arthralgia.  For the reasons set forth below, 
however, the Board finds more persuasive the findings and 
conclusions reached by the VA physician who conducted the 
formal June 2003 VA examination, who ruled out a diagnosis of 
any right shoulder disability and indicated that the 
veteran's right shoulder pain was a manifestation of his 
service-connected cervical spine injury, rather than a 
separate cervical spine disability; in addition, the 
veteran's private physicians have also attributed the 
veteran's pain symptoms to his cervical spine disability and 
have failed to offer any diagnosis of right shoulder 
disability.  

In this regard, the Board notes that the veteran's June 2003 
VA physician reviewed the veteran's medical records and 
performed the physical examination to specifically rule in or 
exclude a diagnosis of a right shoulder condition and to 
determine the etiology of the veteran's right shoulder pain.  
In addition to conducting a physical examination, the 
examiner also reviewed the results of diagnostic studies that 
ruled out any evidence of right shoulder injury.  The 
examiner noted that the veteran has had numerous X-rays over 
the years, including an X-ray taken in connection with the 
June 2003 examination, and at least one MRI of his right 
shoulder, all of which showed no degenerative changes or 
abnormalities.  Moreover, the physical examination revealed 
no wasting of the musculature and full range of motion.  
Further, the VA physician provided an explanation not only 
for his assessment, but also for the veteran's complaints of 
right shoulder pain.  Specifically, the examiner noted that 
"there is no evidence of a significant shoulder problem and 
hence the veteran's right shoulder and arm discomfort is 
coming from the neck."  The examiner concluded that "[a]t 
this time there are no positive findings relating to the 
right shoulder except for some discomfort on the extremes of 
rotation.  This alone would not be enough to diagnose a 
shoulder condition."

Other private medical opinions obtained by the veteran's 
private physicians, after examining the veteran for 
complaints of right shoulder pain, failed to indicate any 
shoulder disability.  After examining the veteran in December 
1998 for neck, head, and shoulder pain, one physician 
specifically diagnosed degeneration of cervical IVD and 
thoracic pain; no diagnosis of right shoulder injury was 
indicated.  Another examination in September 1997 was 
likewise negative for a right shoulder injury.  In addition, 
although the May 2000 VA examiner diagnosed the veteran as 
having right shoulder arthralgia, he also noted that the 
veteran's right shoulder had full range of motion and that 
the veteran showed a condition of radiculopathy, with neck 
pain radiating into the veteran's right shoulder with 
cervical and range of motion testing of the shoulder.  

The Board finds the medical evidence set forth above to be 
persuasive.  No degenerative changes or abnormalities have 
been shown by either objective medical evaluation or 
radiological evaluation.  In several instances the physicians 
treating the veteran specifically linked the veteran's neck 
and right shoulder pain to this cervical spine condition and 
did not find any shoulder injury.  In addition, as noted 
above, even where right shoulder arthralgia was diagnosed, 
the physician also noted that the veteran's neck pain 
radiated into his right shoulder with cervical range of 
motion testing.  Finally, the Board notes that the other 
medical opinions indicating a right should problem, are 
primarily associated with the veteran's complaints of pain 
related to both his neck and shoulder, and are unsupported by 
physical or radiological evidence.  These diagnoses include 
possible impingement syndrome, myofascial pain syndrome, 
possible arthritis, and right shoulder arthralgia.  In light 
of the whole of the evidence, the Board concludes that the 
June 2003 examiner, who reviewed the veteran's claims folder 
and diagnostic test results, and who conducted a thorough 
physical examination, and who offered a rationale in support 
of his conclusion that the veteran's right shoulder pain was 
a manifestation of his cervical spine disability, is the most 
probative evidence as to the diagnosis and etiology of his 
right shoulder complaints.

Because the veteran does not have a right shoulder 
disability, service connection on either a direct or a 
secondary basis is not warranted.  Moreover, although the 
Board does not question the sincerity of the veteran in 
reporting his complaints of right shoulder pain, the Board 
notes that pain alone, without an identifiable underlying 
malady, does not in and of itself constitute a disability for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. 
West, 12 Vet. App. 22, 31-32 (1998).  The June 2003 VA 
examiner indicated that the veteran's pain was essentially a 
manifestation of his service-connected cervical spine injury 
(the "underlying malady") rather than an indication of a 
right shoulder disability.  And because the veteran does not 
suffer from a separate right shoulder disability, his pain 
cannot constitute a disability for which service connection 
may be granted.  

In light of the foregoing, the Board reiterates that it must 
deny the veteran's claim for right shoulder disability on 
both a direct and a secondary basis because the preponderance 
of the medical evidence demonstrates that the veteran does 
not have a right shoulder disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In this regard, the 
Board notes that, as a layperson, the veteran is not 
competent to establish a medical diagnosis or show a medical 
etiology merely by his own assertions; such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Because the 
veteran is not professionally qualified to offer a diagnosis 
or suggest a possible medical etiology since the 
preponderance of the medical evidence shows that he does not 
have a right shoulder disability, there is no basis upon 
which to establish service connection.




ORDER

Service connection for right shoulder disability is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 

